Citation Nr: 0728020	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to October 
1958.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks entitlement to a total disability rating 
based on individual unemployability (TDIU) due to 
service-connected disabilities.  In November 2003, the 
veteran was provided with a VA examination to determine the 
severity of his service-connected bronchiectasis.  However, 
the examiner did not provide an opinion as to whether the 
veteran was unable to obtain or retain employment due to his 
service-connected disabilities.  As such, there is no medical 
evidence of record that discusses the impact of his 
service-connected disabilities on his employment.  
Accordingly, there is insufficient medical evidence for the 
Board to determine whether the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
in order to determine the effects of 
the veteran's service-connected 
disabilities of bronchiectasis and 
bilateral hearing loss on his ability 
to maintain employment consistent with 
his education and occupational 
experience.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  The examiner must elicit 
from the veteran and record for 
clinical purposes a full work and 
educational history.  Based on a review 
of the case, the examiner must provide 
an opinion as to whether the veteran's 
service-connected disabilities alone 
preclude him from securing and 
following substantially gainful 
employment consistent with his 
education and occupational experience.  
A complete rationale for the opinions 
expressed must be provided.  The report 
must be typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for a scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




